Name: 2002/543/EC: Commission Decision of 4 July 2002 amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2002) 2494)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  Europe;  means of agricultural production;  European Union law;  agricultural activity;  organisation of teaching
 Date Published: 2002-07-05

 Avis juridique important|32002D05432002/543/EC: Commission Decision of 4 July 2002 amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2002) 2494) Official Journal L 176 , 05/07/2002 P. 0045 - 0045Commission Decisionof 4 July 2002amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy(notified under document number C(2002) 2494)(Text with EEA relevance)(2002/543/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 8(3) thereof,Whereas:(1) Following the evolution of the bluetongue situation in four Member States in 2001, Commission Decision 2001/783/EC of 9 November 2001 on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones(2), as last amended by Decision 2002/189/EC(3), was adopted.(2) Italy has requested in conformity with Article 8(3) of Directive 2000/75/EC the deletion of Napoli province from those protection and surveillance zones.(3) It is clear from the results of the epidemiological survey carried out by the Italian authorities that no circulation of bluetongue virus has taken place in Napoli province for more than 100 days and as a consequence this province may be considered as free of the disease.(4) Napoli province should therefore be deleted from the list of administrative units included in the protection and surveillance zones established by Decision 2001/783/EC.(5) Decision 2001/783/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Annex I A to Decision 2001/783/EC the word "Napoli" is deleted.Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 4 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 293, 10.11.2001, p. 42.(3) OJ L 63, 6.3.2002, p. 26.